DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Status of Claims
Claims 1-6 were rejected in Office Action mailed on 06/28/2021.
Applicant filed a response, amended claims 1-2.
Claims 1-6 are currently pending in the application and the merits are being examined in this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Immamura (U.S. Patent Application Publication 2018/0047997) and further in view of Maeda et al. (U.S. Patent Application Publication 2010/0239949).
Regarding claim 1-2, Imamura teaches a titanium material (i.e., titanium product) (abstract) comprising:
	a base metal made of pure titanium (paragraphs [0046]-[0048]); and
	a titanium oxide film (i.e., oxide layer) formed on the base metal (paragraphs [0046]-[0049]) the titanium oxide film comprising primarily a TiO2 and a TiO phase (i.e., TiOx, 1˂x˂2) (paragraph [0049]).
	Imamura does not teach the particulars of the titanium oxide film including a Ti2O3 phase.
	Maeda, directed to a polymer electrolyte fuel cell (paragraph [0003]-[0004]), teaches a titanium material having a base metal (24) made of pure titanium or a titanium alloy (paragraph [0049]) and a titanium oxide film (28) formed on the base material comprising a stable oxide such as TiO, TiO2, Ti2O3 (paragraph [0049], see figure 6). Further, Maeda teaches the film exhibit excellent corrosion resistance (paragraph [0049]).
 	Imamura teaches the film comprising TiO2 and a TiO while Maeda provide the guidance of the film comprising TiO, TiO2, Ti2O3. As such, one of ordinary skill in the art before the effective filing date of the claimed invention could have looked at Maeda and consider the substitution of TiO2 for Ti2O3 given the teachings of Maeda on the equivalency of the oxides in the film, thereby arriving at the claimed invention and the motivation to do so would have been, to have a film with excellent corrosion resistance.  

Regarding claim 3, Imamura teaches the titanium oxide film has a thickness ranging from 0.1 nm to 20 nm (paragraph [0049]). It is noted that Imamura differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Imamura overlap the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d.
	Regarding claim 4-5, Imamura teaches a separator for a polymer electrolyte fuel cell comprising the titanium material as described above (abstract) (paragraph [0001]) (claim 3).
	Regarding claim 6, Imamura teaches a polymer electrolyte fuel cell stack (see figure 1) (paragraphs [0001]-[0003]) (claim 4).

Response to Arguments
Applicant’s argument filed on 10/22/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations 
	In response to Applicant arguments in reference to the peak intensity ratio satisfying Formula (I) and the method of production of the titanium material of Imamura being different from the one claimed (see Applicant Arguments/Remarks page 5-6 and Affidavit filed on 10/22/2021), as indicated in the previous Office Action, the claim only recites a mathematical relation between peak intensities but there are no actual peak intensity results. There is no way to ascertain what the actual peak intensities are by the claimed formula. Since Imamura, as modified by Maeda, teaches a phase of pure titanium, a phase of TiO and Ti2O3, it would reasonably to expect in an X-ray diffraction analysis peak intensities where the mathematical relation is satisfied since the formula is completely open to be applicable to any results of peak intensities (i.e., 0<I(104), 0≤I(200), and 0<I(101)). In other words, the claims are not reasonably commensurate in scope with the specification or the results as shown table 1 and 2 where specific peak intensities are listed (i.e., I(104) from 9-70, I(200) from 0-80, I(101) from 247-991) corresponding to results associated to a specific structure, phase, etc. of the instant material that could distinguish from that of Imamura. An example where the claim can be considered to satisfy the formula and commensurate in scope with the specification related to the claimed material could be:
…where
I(104): is a peak intensity between 9-70 resulting from a plane (104) of a Ti2O3 phase,
I(200): is a peak intensity between 0-80 resulting from a plane (200) of a TiO phase,
I(101): is a peak intensity between 247-991 resulting from a plane (101) of an α-Ti phase.     


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723